Defendant appeals from an order denying its motion to consolidate two actions to recover damages for personal injuries. In the action brought by the plaintiff individually, it was alleged that she suffered her injuries as the result of the defendant’s failure properly to maintain heating equipment in defendant’s multiple dwelling in which she w'as a tenant. The first action accrued on March 7, 1943, when the heating equipment allegedly exploded. The other action, instituted by the plaintiff as guardian ad litem of her infant son, who was not born until March 9, 1943, after the first action had accrued, was predicated upon allegations not only of defective maintenance of heating equipment, but upon further allegations that after March 15, 1943, when the infant became a tenant in the defendant’s premises, the defendant failed to provide heat, as a result of which the infant contracted pneumonia. Order affirmed, with ten dollars costs and disbursements. No opinion. Close, P. J., Carswell, Johnston, Lewis and Aldrich, JJ., concur.